Name: Commission Regulation (EEC) No 1931/91 of 2 July 1991 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  trade policy
 Date Published: nan

 3 . 7 . 91 Official Journal of the European Communities No L 174/9 COMMISSION REGULATION (EEC) No 1931/91 of 2 July 1991 amending Regulation (EEC) No 1913/69 on the granting and advance fixing of export refunds on cereal -based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, the tariff in Regulation (EEC) No 1913/69 should be brought into line with the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2) and in particular Article 16 (6) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as last amended by Regulation (EEC) No 944/87 (4), and in particular Article 7 (5) thereof ; Whereas Article 1 of Commission Regulation (EEC) No 1913/69 (5), as last amended by Regulation (EEC) No 1349/87 (6), specifies the main factors to be taken into account when refunds are fixed for cereal-based compound feedingstuffs ; Article 1 Regulation (EEC) No 1913/69 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . The exporter shall declare to the competent agehcies the full composition of the cereal-based compound feedingstuffs, giving the percentages of each kind of product entering therein broken down by combined nomenclature heading.' 2 . Article 4 (3) is replaced by the following : '3 . The particulars referred to in paragraphs 1 and 2 shall be broken down :  in the case of import licences, by distinguishing between the cereal-based feedingstuffs falling under different subheadings of the Combined Nomenclature,  in the case of export licences, by distinguishing between cereal-based feedingstuffs according to their cereal product content, account being taken of the scale laid down in the nomenclature section df the Annex to the Regulation fixing the refunds for the current month.' 3 . The Annex is replaced by the Annex tjo this Regula ­ tion . Whereas the Annex to Regulation (EEC) No 1913/69 specifies the factors for the adjustment of the export refund fixed in advance ; whereas the said Annex should be amended so that the coefficients are a more appro ­ priate reflection of the cereal products content of the various compound feedingstuffs ; Whereas it should be provided that this amendment, in the interest of traders, may be deferred in the case of refunds fixed in advance before the entry into force of this Regulation ; Whereas Council Regulation (EEC) No 2658/87 f), as last amended by Regulation (EEC) No 3274/90 (8), introduced, with effect from 1 January 1988, a combined nomencla ­ ture, based on the harmonized system nomenclature, to be used both for the purposes of the Common Customs Tariff and the external trade statistics of the Community ; whereas the references to goods and descriptions and to Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The coefficients set out in the Annex shall not apply in the case of refunds fixed in advance, before the entry into force of this Regulation . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17i 12. 1990, p. 23 . 0 OJ No L 281 , 1 . 11 . 1975, p. 60 . (4) OJ No L 90, 2. 4. 1987, p. 2. 0 OJ No L 246, 30 . 9 . 1969, p. 11 . (6) OJ No L 127, 16 . 5. 1987, p. 14. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (8) OJ No L 315, 15 . 11 . 1990, p. 2. No L 174/ 10 Official Journal of the European Communities 3 . 7 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX Adjustment of the export refund fixed in advance Cereal products content (') by weight Coefficient ( 1 ) (2) Not more than 5 % More than 5 % but not more than 10 % More than 10 % but not more than 20 % More than 20 % but not more than 30 % More than 30 % but not more than 40 % More than 40 % but not more than 50 % More than 50 % but not more than 60 % More than 60 % but not more than 70 % More than 70 % 0 0,05 0,1 0,2 0,3 0,4 0,5 0,6 0,7 (') 'Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10 and heading Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) of the combined nomenclature